DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holte (US 7185604 B2).
4.	Regarding Claim 1, Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising: 
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 6, lines 9-14 discloses a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 as seen in FIG. 3 and supported by the disclosure in Col. 4, lines 45-59 and Col. 6, lines 12-14 wherein layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material); an interior cover enclosing the cushioning element, the interior cover being impermeable to liquid (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and defined as being waterproof as such achieving a liquid-impermeable interior cover); and an exterior cover enclosing the interior cover and the cushioning element (Col. 5, lines 37-54 discloses an exterior cover 12/14/36/38 which encloses the interior cover 26/36 and cushioning element 28/30 as seen in FIGS. 2-3), a material of the interior cover being different from a material of the exterior cover (Col. 5, lines 54-62, Col. 6, lines 18-20 discloses a material of the exterior cover 12/14/14/38 in contrast to a material of the interior cover 26/36 as supported by Col. 6, lines 4-10 and lines 14-17, therefore achieving different materials for respective covers).
5.	Regarding Claim 11, Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising: 
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 6, lines 9-14 discloses a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 as seen in FIG. 3 and supported by the disclosure in Col. 4, lines 45-59 and Col. 6, lines 12-14 wherein layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material); 
an interior cover permanently enclosing the cushioning element, the interior cover being impermeable to liquid (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and permanently enclosing the cushioning element 28/30 via seam 32, and defined as being waterproof as such achieving a liquid-impermeable interior cover); and 
an exterior cover removably enclosing the interior cover and the cushioning element (Col. 5, lines 37-54 discloses an exterior cover 12/14/36/38 which encloses the interior cover 26/36 and cushioning element 28/30 as seen in FIGS. 2-3 and interior cover 26/36 being removable via closure mechanism 16 of the exterior cover 12/14/36/38).
6.	Regarding Claim 15, Holte discloses the cushion of claim 11, wherein the interior cover is sized and configured to provide a tight fit such that an interior volume of the interior cover defined by the interior surfaces of the interior cover is substantially equal to a volume of the cushioning element defined by the exterior surfaces of the cushioning element (FIGS. 3 demonstrates the interior cover 26/36 relative to the cushioning element 28/30).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 4-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Pearce (US 5749111 A).
9.	Regarding Claim 2, Holte discloses the cushion of claim 1, wherein the interior cover comprises fabric formed of stretchable fibers (Col. 4, lines 60-67 discloses the interior cover 26/36 comprising of microfiber which by definition is a fabric formed of stretchable fibers)

	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including an exterior cover comprising of a fabric formed of stretchable fibers (Co. 8, lines 42-48 discloses exterior cover 204 formed of fabric having stretchable fibers).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Holte as taught by Pearce such that the exterior cover comprises of a fabric formed of stretchable fibers. In doing so, the cushioning element is capable of being self-adjusted and thus optimizing the user experience by providing additional comfort.  
10.	Regarding Claim 4, modified Holte disclose the cushion of claim 2. 
Modified Holte is silent regarding the fabric of the exterior cover further comprises non-stretchable fibers. 
Pearce discloses a cushion (Pearce Abstract and FIG. 2) including the fabric of the exterior cover further comprises non-stretchable fibers (Col. 8, lines 42-48 discloses the exterior cover constructed from cotton fabric that comprises non-stretchable fibers).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the cushion exterior cover further comprises non-stretchable fibers. Such addition would enhance the cushion by preventing the cushion from expanding beyond its original form.
11.	Regarding Claim 5, Holte discloses the cushion of claim 1. 
	Holte is silent regarding intersecting bucking walls. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including a plurality of intersecting buckling walls defining hollow columns therebetween (see Pearce col. 10, line 54 through col. 11, line 36  and FIGS. 10 and 11).

12.	Regarding Claim 6, Holte discloses the cushion of claim 1, wherein the exterior cover comprises a top layer a bottom layer, and side-panels extending vertically between the top layer and the bottom layer (FIGS. 2-3 illustrates the exterior cover 12/14/36/38 comprising of a top layer 12, bottom layer 36 and side-panels 14/38 extending vertically between the top layer 12 and the bottom layer 36)
	Holte is silent specifically regarding sidewalls.
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including the exterior cover comprises a top layer a bottom layer, and sidewalls extending vertically between the top layer and the bottom layer (FIG. 2 exterior cover 204 comprising of top, bottom layers and sidewalls extending vertically between top and bottom layers).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of Holte as taught by Pearce such that the cushion exterior cover comprises a top layer, a bottom layer, and sidewalls extending vertically between the top layer and the bottom layer. Such addition would prevent the elements encompassed within the cover from becoming unsanitary. 
13.	Regarding Claim 17, Holte discloses the cushion of claim 11.
	Holte is silent regarding intersecting bucking walls. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including a plurality of intersecting buckling walls defining hollow columns therebetween (see Pearce col. 10, line 54 through col. 11, line 36  and FIGS. 10 and 11).

14.	Regarding Claim 18, Holte discloses the cushion of claim 11, wherein each of the interior cover comprises of a stretchable material (Col. 4, lines 60-67 disclose the interior cover 26/36 comprising of microfiber which by definition is stretchable).
	Holte is silent regarding the exterior cover comprises of stretchable material. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including an exterior cover comprising of stretchable material (Co. 8, lines 42-48 discloses exterior cover 204 formed of fabric having stretchable material).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Holte as taught by Pearce such that the exterior cover comprises of stretchable material. In doing so, the cushioning element is capable of being self-adjusted and thus optimizing the user experience by providing additional comfort.  

15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and  Pearce (US 5749111 A) as applied to Claim 2 above, and further in view of Jensen et al. (US 20150187233 A1), hereinafter “Jensen”. 
16.	Regarding Claim 3, modified Holte discloses the cushion of claim 2.
	Modified Holte is silent regarding the interior cover is substantially free of non-stretchable fibers. 
(Milnes Abstract and FIG. 6) including a cover being substantially free of non-stretchable fibers (para. [0046] discloses cover 140 comprising of cotton which is by definition substantially free of non-stretchable fibers). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Jensen such that interior cover is substantially free of non-stretchable fibers. In doing so, the cushion can be prevented from expanding beyond its original form. 

17.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Murphy et al. (US 20180279795 A1), hereinafter “Murphy”.
18.	Regarding Claim 7, Holte disclose the cushion of claim 1.
	Holte is silent regarding the cushioning element has the shape of a rectangular prism. 
	Murphy discloses a cushion (Murphy Abstract and FIG. 11) including the cushioning element has the shape of a rectangular prism (cushioning element 1110 has the shape of a rectangular prism as seen in FIG. 11), and the cover comprises a single, continuous layer of material extending over five sides of the cushioning element with a seam extending only along a sixth side of the cushioning element, the sixth side comprising a lateral side of the cushioning element (paras. [0106] and [0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Holte as taught by Murphy such that the cushioning element has the shape of a rectangular prism, and the cover comprises a single, continuous layer of material extending over five sides of the cushioning element with a seam extending only along a sixth side of the cushioning element, the sixth side comprising a lateral side of the cushioning element. Such addition would improve the time of manufacturing the product due to limited amount of construction needed as well all an enhanced cover fitted over the cushioning element.
19.	Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Alsbury et al. (US 3742531 A), hereinafter “Alsbury”.
20.	Regarding Claim 8, Holte discloses the cushion of claim 1, further comprising a liquid-impermeable coating on surfaces of the interior cover (Col. 4, lines 60-67 discloses at least one liquid-impermeable coating of interior cover 26/36).
	Holte is silent regarding liquid-impermeable coating on all interior surfaces of the interior cover. 
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including liquid-impermeable coating on all interior surfaces of a cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of cover 30). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Holte as taught by Alsbury such that a liquid-impermeable coating on all interior surfaces of the interior cover. Such addition would enhance the invention by providing means for preventing the interior cushioning element from becoming saturated due to spilled liquids on the cushion. As such, the maintenance and sanitation of the cushion is optimized. 
21.	Regarding Claim 9, modified Holte discloses the cushion of claim 8.
	Modified Holte is silent regarding the liquid-impermeable coating specifically comprises thermoplastic polyurethane.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (In re Leshin, 125 USPQ 416). Such addition would enhance the cushion by improving its resistance to oil, grease, abrasion as well as impermeability.
22.	Regarding Claim 19, Holte discloses the cushion of claim 11. 

	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including a liquid-impermeable coating on interior surfaces of the exterior cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of exterior cover 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Holte as taught by Alsbury such that a liquid-impermeable coating on interior surfaces of the exterior cover. Such addition would enhance the invention by providing means for preventing the interior cushioning element from becoming saturated due to spilled liquids on the cushion. As such, the maintenance and sanitation of the cushion is optimized. 

23.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of DeGregorio (US 320120260421 A1).
24.	Regarding Claim 10, Holte discloses the cushion of claim 1.
	Holte is silent regarding protrusions.
DeGregorio discloses a cover for yoga equipment (DeGregorio Abstract and FIG. 2), including a plurality of protrusions comprising a non-slip material on an exterior surface of the bottom layer (see para. [0021] discloses a bottom layer comprising of protrusions that are of non-slip material).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of Holte as taught by DeGregorio such that the cushion further comprises of a plurality of protrusions comprising a non-slip material on an exterior surface of the bottom layer. Such addition would prohibit the cushion from moving and thus providing the appropriate amount of friction such that cushion remains at the same location throughout its usage.  

25.	Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Rensink (US 20130111672 A1).
26.	Regarding Claim 12, Holte discloses the cushion of claim 11.
	Holte is silent regarding the foam comprising of first and second foam layers. 
	Rensink discloses a cushion (Rensink Abstract and FIG. 6), including at least one foam layer of the cushioning element comprises a first foam layer and a second foam layer (paras. [0022], [0024], [0027 and [0029] disclose foam layer 22 comprising of first foam layer 18 and second foam layer 12 as seen in FIGS. 3 and 5).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Holte as taught by Rensink such that the at least one foam layer of the cushioning element comprises a first foam layer and a second foam layer. In doing so, the support and comfort of the cushion is optimized. 
27.	Regarding Claim 13, modified Holte discloses (see Rensink) the cushion of claim 12, wherein the first foam layer is less dense than the second foam layer (paras. [0022] and [0024] discloses first foam layer 18 is less dense than the second foam layer 12).
28. 	Regarding Claim 14, modified Holte discloses the cushion of claim 13, wherein the first foam layer (Rensink first foam layer 18) is provided between and attached to the elastomertic material layer (Holte elastomeric material layer 30) and the second foam layer (Rensink second foam layer 12).
	Modified Holte is silent regarding the specific arrangement of the layers.
	While modified Holte does not specifically disclose the arrangement of the foam layers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the foam layers in this particular order, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR International Co v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
29.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Tabor et al. (US 20160324328 A1), hereinafter “Tabor”.
30.	Regarding Claim 16, Holte discloses the cushion of claim 11.
Holte is silent regarding the interior cover is unbounded from the cushioning element. 
	Tabor disclose a cushion (Abstract and FIG. 1), including the interior cover is unbounded from the cushion element (paras. [0026]-[0027] and FIGS. 2-3 disclose a removal of cushion elements inside the interior cover 210/240 as such the interior cover 210/240 must be unbounded from the cushion element).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Holte as taught by Pearce such that the interior cover is unbounded from the cushioning element. In doing so, the interior cover as well as the cushion element are capable of being individually washed and/or replaced as deemed necessary by the user. 

31.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Pearce (US 5749111 A), in view of Alsbury et al. (US 3742531 A), hereinafter “Alsbury”.
32.	Regarding Claim 20, Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising:
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 6, lines 9-14 discloses a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 as seen in FIG. 3 and supported by the disclosure in Col. 4, lines 45-59 and Col. 6, lines 12-14 wherein layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material);
(Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and defined as being waterproof as such achieving a liquid-impermeable interior cover, wherein the cover encloses the cushioning element 28/30) ; and 
the at least one cover comprising of liquid impermeable coating (Col. 4, lines 60-67 discloses cover 26/36 comprising of liquid impermeable coating); 
	Holte is silent regarding a plurality of intersecting buckling walls defining hollow column therebetween; and at least one liquid impermeable coating specifically provided on interior surfaces of the at least one cover.
Pearce discloses a cushion (Pearce Abstract and FIG. 2) comprising: wherein an elastomeric material layer (Abstract) comprising a plurality of intersecting buckling walls defining hollow columns therebetween (Col. 8 , line 42 through col. 9, line 32 wherein the elastomeric material layer of cover 204 comprises plurality of intersecting buckling walls defining hollow columns therebetween). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of Holte as taught by Pearce such that the cushion comprises of a plurality of intersecting buckling walls defining hollow columns therebetween. Such addition would enhance the cushion due to added comfort and support for the intended user. 
Modified Holte is silent regarding liquid-impermeable coating on interior surfaces of the at least cover
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including a liquid-impermeable coating on interior surfaces of the at least cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of exterior cover 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Alsbury such that at least one liquid-impermeable coating provided on interior surfaces of the at least one cover. Such addition . 

Response to Arguments
Applicant's arguments filed on 09/23/2021 have been fully considered but they are not persuasive. 
With regards to arguments pertaining Claims 1, 11 and 20, the applicant asserts that “Holte merely describes a cushion with a cushioning element that includes "two padding layers, one of slow recovery visco-elastic foam and the second of a material that supports the visco-elastic foam while adding additional padding." Holte, col. 4, lines 45-49. Holte describes that the second layer "may be made from a textile- based, foam, or rubber material." (Holte, col. 4, lines 58-59). Holte does not, however, provide any express or inherent description that the slow recovery visco-elastic foam layer is coupled to the second layer. Rather, Holte describes the slow recovery visco-elastic foam layer and the second layer as being secured to each other by sealing a protective liner "around the padding layer in such a tight and close-fitting manner as to prevent shifting or moving about of the padding layers within the protective liner." Holte, col. 4, lines 49-54.” in paragraph 2 of page 6. This is found to be non-persuasive. Specifically, the applicant’s assertion that Holt is lacking the disclosure of the required layers, in this case, the elastomeric layer and at least one foam layer, the examiner respectfully directs the applicant to the applicant’s disclosure. The portion of the specification which is cited as supporting the coupling arrangement of the required layers is a literal copy and paste from the claims and does not provide or suggest any specific type of coupling other than the layers being coupled to each other. Furthermore, the applicant’s figures were investigated, in particular FIG. 3, merely demonstrating the stacked configuration of the layers while being encompassed by the interior and exterior covers. In light foam which satisfies the limitation regarding the foam layer. Furthermore, Holte discloses the elastomeric material layer 30 in c. 6, ln. 11-17 as well as c. 4, ln. 45-59 which defines layer 30 as being made from rubber material which is by definition an elastomer (i.e. elastomeric material) and sufficient for satisfying the requirement of an elastomeric material layer. Holte’s invention which generally surrounds a pet cushion that comprises of features to provide orthopedic support to pets as well as being waterproof for reasons stated through out the disclosure is considered analogous art and will be continued to be relied upon in the current office action as well as future office actions where it is applicable. Therefore, the rejection is deemed proper. 
With regard to arguments pertaining Claims 2-10, 12-14, 16, 17 and 8-20, in paragraph 1 of page 7, the applicant does not provide any substantive arguments regarding the modification of Holte in view of any of the references relied upon above in making the rejections under 35 USC 103. Further stated, none of the references are specifically challenged such that the examiner can formulate a response to the assertion that prima facie case of obviousness has not been established. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the rejection is still deemed proper.
	Considering the nature of the arguments provided in the remarks provided on 09/23/2021 which generally sounds the coupling off multiple layers, the examiner would very much so appreciate any explanation that provides details to the coupling of the layers other than the portions of the specification already cited in any of the remarks such that the examiner can determine whether the coupling of the layers is truly distinguishable from the coupled layers of Holte.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642